Plaintiff in error was convicted of contempt in the district court of Carter county. From the judgment rendered in pursuance of the verdict, on the 1st day of March, 1917, the defendant appealed, by filing in this court on June 18, 1917, a petition in error with case-made.
Since the appeal was taken, and before the final submission of the cause, suggestion of the death of the plaintiff in error has been made, and the same called to the attention of the court by the Attorney General. *Page 685 
It is therefore adjudged and ordered that all proceedings in this prosecution be abated. The record is remanded, with directions to the district court of Carter county to enter its appropriate order to that effect.